DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The claim amendments are consistent with the previous Office Action indication of allowable subject matter.  The claims, including new claims 13-23, are allowed as follows.

Allowable Subject Matter
Claims 1-3, 6-8 and 10-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 1, that some of the inclined hangers are connected to the vertical uprights in such a way as to clear part of the top horizontal support facing towards the second transverse plane.  The closest prior art fails to teach or make obvious, including all the limitations of claims 7, that the one sliding connection is configured to allow said equipment translational movement in a direction perpendicular to the first transverse plane with respect to the transverse framework.  The closest prior art fails to teach or make obvious, including all the limitations of claims 10, that the transverse framework comprises a pressure 

Summary/Conclusion
Claims 1-3, 6-8, 10-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641